—In a proceeding pursuant to CPLR article 75 to vacate an arbitration award, Doris Elias appeals from a judgment of the Supreme Court, Nassau County (O’Brien, J.), dated July 12, 1993, which, inter alia, denied her application and confirmed the award.
Ordered that the judgment is affirmed, without costs or disbursements.
By decision dated April 29, 1992, an arbitrator awarded the appellant $65,000 in compensation for injuries she incurred in a car accident pursuant to an underinsured motorist claim. The appellant, not satisfied with the amount of the award, eventually sought to have it vacated on a variety of grounds. However, because her application was made beyond the 90-day time limit of CPLR 7511 (a), it was properly denied (see, Matter of Malatestinic v Board of Educ., 132 AD2d 661).
We have considered the appellant’s remaining contentions and find them to be without merit. Balletta, J. P., Ritter, Copertino and Friedmann, JJ., concur.